Beck, C. J.
I. The undisputed facts of the case-are these: The board of supervisors, pursuant to the requirements of Code, section 821, made a classification of the assessable property of the county, specifically designating certain classes of property and the values to be assessed thereon, and entered an order that “all other property, not herein enumerated, the assessors-shall assess according to value, in proportion to the foregoing valuation, which is based upon fifty per cent, of actual cash value.” In obedience to this order, the assessors assessed the plaintiffs, respectively,, upon money and credits, in a sum specified as to each. Subsequently the supervisors, acting as a board of equalization, for the alleged purpose of equalizing the-taxes, ordered, among other changes in the assessments, that fifty per centum be added to all assessments upon moneys and credits in all of the townships. There were various changes made in the assessments of other classes of property, in some instances increasing and in others diminishing the assessed value; but it does not appear that there was any purpose or effort to increase the assessment of any other classes of property beyond fifty per centum of the actual cash value thereof, which the board of supervisors fixed as the rate of assessment, and which we must presume was obeyed by the assessors, and all assessments for money and credits in each township were upon fifty percentum of the value thereof.
II. The action of the board of equalization in increasing the assessments upon money and credits did not, and could not, equalize the assessments upon that class of property; for it was equally assessed in each township.. Neither could that action have effected an *379equalization of the taxes as between other classes of property and moneys and credits, for, as we have shown, we must presume the other classes were assessed at fifty per centum of their actual value, and, as is shown by the record, moneys and credits were assessed at the same rate. The assessments as to the various classes, including moneys and credits, were equal until the change by the board of equalization made an inequality by adding to the assessments of moneys and credits fifty per centum. The action of the board of equalization could not have been had with the purpose of equalizing an inequality, for none existed; but it was clearly had, if not for the express purpose, surely with the certain result, plainly to be foreseen, of creating an inequality in the assessments on money and credits when compared with other classes of property.
III. The jurisdiction of the board of equalization extends no further than to authorize it to equalize assessments. It did not authorize the changing of the assessment roll so as to cause inequalities. Its act, therefore, in this case, in increasing the assessments of the plaintiffs, was illegal, and beyond its jurisdiction, and must be declared void. It is not a case in which the board erred in the exercise of its lawful discretion, for, as we have said, it had no jurisdiction to do any act the necessary result of which would cause inequality as to the assessments of various classes of property, and could exercise no discretion leading to that result.
IY. Counsel for the plaintiffs insist that the change in the assessment operated to add to the assessment roll property not before assessed. This is probably not a correct view. The assessment represented the value of the property assessed. Money and credits were, under the order of the board, assessed at fifty per centum of their actual value, so that an assessment of five hundred dollars was in fact upon one thousand dollars of money. The addition of fifty per cent, to *380the assessment did not increase the money assessed, bnt only increased its assessable value. But whether this view or the view of counsel be correct, it is very plain that the addition of the fifty per centum to the assessment of the plaintiffs on moneys and credits created an inequality where none before existed, or, if an inequality did exist, it was increased by the unlawful acts of the board of equalization complained of by the plaintiffs.
The disposition we make of this case renders the ■consideration of a motion to affirm unnecessary. The decision of the district court is aeeirmed.